

117 HR 3830 IH: Supporting Providers of English Language Learning Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3830IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Langevin (for himself, Mr. Grijalva, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide additional amounts of loan forgiveness to teachers of English learners and teachers of bilingual and dual language immersion students, and for other purposes.1.Short titleThis Act may be cited as the Supporting Providers of English Language Learning Act or the SPELL Act.2.Teachers of English learners, bilingual, and dual langage students(a)Loan forgiveness for teachersSection 428J(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3)) is amended—(1)in the paragraph heading by striking Mathematics, science, or special education and inserting Mathematics, science, special education, or English language education;(2)in subparagraph (A)(ii) by striking and at the end;(3)in subparagraph (B)(iii) by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(C)an elementary school or secondary school teacher—(i)who meets the requirements of subsection (b);(ii)whose qualifying employment for purposes of such subsection is—(I)as a teacher of English learners (as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) whose primary responsibility is to teach such learners; or(II)as a bilingual or dual language immersion teacher; and(iii)who, as certified by the chief administrative officer of the public or nonprofit private elementary school or secondary school in which the borrower is employed, or, in the case of a teacher who is employed by an educational service agency, as certified by the chief administrative officer of such agency—(I)is teaching English learners or bilingual or dual language immersion students who correspond with the borrower’s training; and(II)has demonstrated knowledge and teaching skills in the content areas of the elementary school or secondary school curriculum that the borrower is teaching..(b)Loan cancellation for teachersSection 460(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)(3)) is amended—(1)in the paragraph heading by striking Mathematics, science, or special education and inserting Mathematics, science, special education, or English language education;(2)in subparagraph (A)(ii) by striking and at the end;(3)in subparagraph (B)(iii) by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(C)an elementary school or secondary school teacher—(i)who meets the requirements of subsection (b); and(ii)whose qualifying employment for purposes of such subsection is—(I)as a teacher of English learners (as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) whose primary responsibility is to teach such learners; or(II)as a bilingual or dual language immersion teacher; and(iii)who, as certified by the chief administrative officer of the public or nonprofit private elementary school or secondary school in which the borrower is employed, or, in the case of a teacher who is employed by an educational service agency, as certified by the chief administrative officer of such agency—(I)is teaching English learners or bilingual or dual language immersion students who correspond with the borrower’s training; and(II)has demonstrated knowledge and teaching skills in the content areas of the elementary school or secondary school curriculum that the borrower is teaching..3.ApplicabilityThe amendments made by section 2 shall take effect on the date of the enactment of this Act and shall apply with respect to individuals who are eligible to receive teacher loan forgiveness under section 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) or teacher loan cancellation under section 460 of such Act (20 U.S.C. 1087j) after such date.